PER CURIAM: *
The Federal Public Defender representing Juan Castillo Hernandez has moved to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Castillo Hernandez has not filed a response. Our independent review of counsel’s brief and the record discloses no nonfrivolous issue. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cíe. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.